DETAILED ACTION
The Amendment filed 5/10/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway (5,164,795) in view of Ibarra et al. (US 2005/0122524).  Conway discloses a measuring device for measuring quality features or defects of products, the measuring device including a frame (15) provided with a transport (29, 31) for transporting the products; a hyperspectral, RGB camera system provided with at least one light source (41) and at least one camera (17) for recording an image at a frequency or a frequency spectrum wherein the at least one light source has a specific frequency and/or frequency spectrum at which the camera records (the frequency spectrum of halogen and mercury lamps); a controller (25) operatively connected to the camera system for controlling the camera system, wherein the controller is configured such that during a measuring procedure: a first measuring instruction is sent to the camera system for performing a first measurement by recording at least one image of the product at at least two frequencies or frequency spectra, and at least a second measuring instruction is sent to the camera system for performing a second measurement by recording at least one image of the product at at least two frequencies or frequency spectra, .  
Claim(s) 1, 7, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 4,308,959) in view of Ibarra et al. (US 2005/0122524). Hoover discloses a device for measuring quality features or defects of products including a frame (42) provided with a transport (41) for transporting the products; a camera system, surrounded by a housing (see at least Fig. 1) provided with at least one light source (78T, 78M) and at least one camera (76) for recording an image at a frequency or a frequency spectrum (see at least col. 12, lines 20-35) wherein the at least one light source has a specific frequency and/or frequency spectrum at which the camera records (the frequency spectrum of an incandescent bulb and the frequency spectrum of a mercury vapor lamp); a controller operatively connected to the camera system for controlling the camera system, wherein the controller is configured such that during a measuring procedure: a first measuring instruction is sent to the camera system for performing a first measurement by recording at least one image of .  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 4,308,959) in view of Ibarra et al. (US 2005/0122524), and further in view of Janssens etal. (US 8,283,589 B2). The combination of Hoover and Ibarra discloses all the limitations of the claim, but it does not disclose that the at least one light source includes an illuminator with at least 100 LEDs. Rather, Hoover discloses illuminating the camera system using halogen and mercury lamps. However, Janssens discloses a similar device which utilizes an illuminator (86) provided with at least 100 LEDs (102, see Fig. 3) for the purpose of selectively providing light at different frequencies and removing background light (see col. 6, lines 20-35). It would have been obvious for a person of ordinary skill in the art, at the time of the applicant’s invention, to utilize an illuminator provided with at least 100 LEDs, as disclosed by Janssens, for the purpose of selectively providing light at different frequencies and removing background light.
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.
Applicant’s arguments stating that the cited prior art does not disclose “an area camera” have been considered but are moot in view of the new grounds of rejection. 
The applicant states that Conway fails to disclose a measuring device that includes at least one light source that has a specific frequency and/or frequency spectrum at which the camera records. The examiner disagrees with the applicant.  Conway discloses an incandescent light source and a camera making a record of the light it receives from that light source through a series of filters.  The frequency of the light source disclosed by Conway is the frequency of incandescent light sources.
The applicant states that Hoover fails to disclose at least one light source that has a specific frequency and/or frequency spectrum at which the camera records.  The examiner disagrees with the applicant.  Hoover discloses an incandescent light source, a mercury light source, and a camera making a record of the light it receives from the light sources through filters.  The frequency of the light source disclosed by Hoover is the frequency of incandescent light sources and the frequency of mercury lamp sources.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PATRICK H MACKEY/Primary Examiner, Art Unit 3659